Citation Nr: 1401611	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hip disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to August 1994. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for a lower side hip area condition, a lower back condition, a left knee injury, and a left ankle injury. 

The issues have been re-characterized to comport to the evidence of record. 

In November 2009, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge (AVLJ), a transcript of which is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned sought to identify the benefits sought on appeal, which included entitlement to service connection for a hip disability, a low back disability, a left knee disability, and a left ankle disability.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either identified any prejudice in the conduct of the Board hearing.  Importantly, any perceived deficiencies have been cured with additional Board development, including obtaining additional VA examinations and opinions.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

In January 2010 and May 2011 the Board, in pertinent part, remanded the Veteran's current service connection claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that a hip disability did not manifest in service, arthritis did not manifest during the first postservice year, and the current hip disorder is not due to an event during active service or proximately due to a service-connected disability.

2.  The preponderance of the evidence indicates that a low back disability did not manifest in service, arthritis did not manifest during the first postservice year, and the current low back disorder is not due to an event during active service or proximately due to a service-connected disability.

3.  The preponderance of the evidence indicates that a left knee disability did not manifest in service, arthritis did not manifest during the first postservice year, and the current left knee disorder is not due to an event during active service or proximately due to a service-connected disability.

4.  The preponderance of the evidence indicates that a left ankle disability did not manifest in service, arthritis did not manifest during the first postservice year, and the current left ankle disorder is not due to an event during active service or proximately due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a hip disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's pre-adjudicatory January and May 2006 letters advised the Veteran of the required elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The May 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied timing and content requirements of the VCAA. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records (STRs), VA medical treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following numerous and exhaustive attempts, the RO determined that the majority of the Veteran's STRs are unavailable.  In March 2006 and July 2007, the RO notified the Veteran that VA had been unable to obtain his STRs from the service department.  In July 2008, the RO received a response from the William Beaumont Army Medical Center indicating that there was no record of the Veteran.  The January 2010 Board remand instructed that all necessary actions were to be taken to obtain any and all treatment records from August 1990 to the present from any and all medical facilities at Fort Bliss, Texas, and any and all motor vehicle accident reports from appropriate sources from Ft. Bliss, Texas, for the period of August 1990 to August 1994 involving the Veteran's claimed motor vehicle accident.  

In March 2010, the William Beaumont Army Medical Center again confirmed that there were no records for the Veteran.  Also in March 2010, the Police Administration Supervisor in Fort Bliss, Texas indicated that the requested military police report was not found, never existed, or had been destroyed.  A February 2011 supplemental statement of the case (SSOC) noted the results of these inquiries.  In a response to the SSOC received by VA the following month, the Veteran indicated that he did not have any additional evidence regarding his appeal.  

Additionally, the January 2010 and May 2011 Board remands instructed that all necessary actions were to be taken by the RO to determine what United States military bases are located in Hohenfels, Germany, and the RO was to thereafter obtain any and all of the Veteran's treatment records from the base medical facilities.  The Board directed the RO to specifically research the "7ATC" in Hohenfels, Germany.  The National Personnel Records Center (NPRC) indicated in June 2011 that no records were located for the Veteran upon a search of "7ATC" in Hohenfels, Germany from August 1990 to August 1994.  The RO notified the Veteran that his records from "7ATC" in Hohenfels, Germany were not obtainable in a September 2012 letter, and he was asked to submit any additional evidence in his possession.  Later that month, the Veteran, through his representative, indicated that he did not have any additional evidence regarding the appeal.  Also that month, the Appeals Management Center (AMC) issued a "Formal Finding of Unavailability" pertaining to the Veteran's STRs from "7ATC" in Hohenfels, Germany.  

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The Board believes that the heightened duty to assist has been satisfied with regard to this issue.  Id.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it obligates the Board to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Additionally, VA provided the Veteran with a VA examination in April 2010 to determine whether any current hip, low back, left knee, or left ankle conditions were related to his military service, and another VA examination in June 2011, with an addendum provided in July 2011, to determine whether any current hip, low back, left knee, or left ankle conditions were related to his service-connected pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The April 2010 VA examination is adequate to address the direct service incurrence theory as it was based upon accepting the history provided by the Veteran in light of the entire evidentiary record.  The June 2011 examination with addendum also adequately addressed the secondary service connection theory specifically considering the effects the mechanical effects of the Veteran's service-connected pes planus.  

The Board also finds that there has been substantial compliance with its October 2012 and March 2013 remands, as the RO provided the Veteran with adequate VA examinations, requested additional STRs and Military Police records identified by the Veteran, and requested additional VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II.  Legal Criteria

The Veteran is seeking service connection for a hip disability, a low back disability, a left knee disability, and a left ankle disability, to include as secondary to a service-connected disability.  He contends that such conditions are directly related to injuries sustained during service, or are secondary to his service-connected pes planus.  The Veteran is service-connected for the latter disability. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Notably, the provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006, which is during the appeal period.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions appear to amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995 by requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).

To the extent this provision applies, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not technically require the establishment of a baseline before an award of service connection may be made.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

III.  The Merits of the Claims

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, available STRs show that during the July 1994 separation examination, the Veteran reported having a history of back pain dating to April 1994, and a left ankle injury dating to October 1993.  Upon physical examination, the spine and lower extremities were evaluated as normal.  An undated record that appears to have been created in connection with the separation examination documents the Veteran's ankle injury, noting that it still pops when you move it back and forth and side to side.  The record indicates that the Veteran had been restricted to no running or jumping for 72 hours, educated on ankle rehabilitation exercises, provided with an elastic ankle support, and treated with medication and ice packs.

In written statements, the Veteran stated that around April 1994, he injured his back and hip in a motor vehicle accident.  He was riding in the back of a truck when the vehicle was rear-ended by another servicemember, and the Veteran struck the rear tire well with the left side of his body due to the impact.  He sought medical attention for his injuries the following morning.  The Veteran also claims that he injured his knee in 1992 when he slipped on a slick floor in the barracks, and heard a "pop" in his left knee.  This occurred on a weekend, and he went to sick call on Monday.  He also said that he injured his ankle in October 1993 while marching in formation, when he stepped into a hole in the pavement with his left foot.  He went to sick call later that day or the next day.

VA treatment records show that in January 2006, the Veteran complained of low back pain.  He stated that his low back was injured during service in 1993 or 1994 in a motor vehicle accident.  He said that he was sitting in the back of a pickup truck which was rear-ended by an officer.  He struck the wheel well and had back pain the following day.  The Veteran reported that the pain had returned again 1 year prior to that visit.  He reported that his left lower back squeezes at night.  Upon physical examination, the assessment was of chronic lower back pain.  February 2006 X-rays of the lumbosacral spine showed that there were small rudimentary 12th ribs, the vertebral bodies, alignment, and interspaces appeared normal, and there was no evidence of instability on the lateral flexion and extension views.  In April 2007, the Veteran complained of back, knee, and ankle pain.  In June 2007, the Veteran reported having left ankle and left knee pain.  It was noted that he had a history of generalized osteoarthritis with chronic pain syndrome, including low back pain.  Upon physical examination, the Veteran was found to have crepitus in the left ankle and milder crepitus in the left knee.  Subsequent treatment records reflect ongoing complaints of, and treatment for, chronic pain related to the Veteran's claimed disabilities.  In January 2008, the Veteran reported having bilateral knee pain that was aggravated by his flat feet.  Upon examination, there was mild decrease in range of motion of his back and tenderness in the back and left knee.  In the left ankle, sensation was intact and there was crepitus, along with milder crepitus in the left knee.  

The Veteran testified during a hearing before the undersigned AVLJ in November 2009 at the RO.  The Veteran said that he injured his hip and back during service, at Fort Bliss, when he was riding in the back of a truck that was rear-ended.  He said that the next day he was in pain and he sought treatment at that time.  He also testified that he injured his left knee in Germany when his legs slipped on a slick barracks floor and caused his knee to make a "popping noise."  He said that since it was a weekend, he had to wait until Monday to go to sick call, and he self medicated with alcohol to reduce the pain.  With regard to the left ankle, he stated that he injured his ankle at Fort Bliss when he stepped into a hole while marching.  Later that day he went to sick call, and was treated with physical therapy exercises.  The Veteran said that he did not seek treatment immediately after service for his claimed conditions because he could not afford medical treatment.  He said that some days he just endured the pain and he self-medicated by drinking.  He indicated that he started receiving VA treatment in 2003, as "all my injuries started coming out after the age of 40."

The Veteran was provided with a VA examination in April 2010, during which the claims file was reviewed.  The Veteran reported that he began having lower back pain in 2005.  He also stated that he injured his lower back while on active duty, during a motor vehicle accident in approximately 1994.  He received treatment at that time, and was reportedly able to return to regular activities afterward.  The Veteran worked for a company driving forklifts and heavy equipment until 1999, and denied that the lower back pain limited him in any of his activities on the job.  He had not worked since 1999.  The Veteran also endorsed left knee and left hip pain.  With regard to the left ankle, the Veteran stated that he injured it while he was on active duty when he was running and stepped into a hole.  He did not seek immediate medical attention.  Now he has pain a few times per week in the left ankle, in addition to some cracking and popping.  The Veteran stated that his left knee and left ankle pain began when he was approximately 40 years old.  He further stated that all of his joint pain and lumbar spine pain began approximately 3 to 5 years prior to that time.  He correlated this with the time that he turned 40.  The examiner explained that the Veteran injured his left knee while on active duty, however, the knee pain, left ankle pain, left hip pain, and lower back pain began in approximately 2005 to 2007.  

The examiner performed a physical examination of the Veteran's left knee, left hip, left ankle, and spine, and reported the results of X-rays of the relevant joints and spine.  The examiner noted that an X-ray of the lumbar spine from January 2008 shows L4 through S1 facet degenerative arthropathy, degenerative disk disease L1-L2, and L3 through L4.  X-rays taken in connection with the VA examination of the left hip and knee were normal, and an X-ray of the left ankle showed an old healed fracture of the medial malleolus.  The examiner rendered diagnoses of degenerative disk disease of the lumbar spine, left ankle chronic strain, left hip chronic strain, and left knee chronic strain.  

With regard to the etiology of the Veteran's claimed low back, hip, left knee, and left ankle conditions, the examiner noted that the Veteran gave a history of injuries which occurred in the service to the joints and spine.  The examiner observed that the STRs are incomplete.  The examiner also noted that the separation examination dated in July 1994 indicates that the Veteran had a history of back pain in April 1994 and a left ankle problem in October 1993.  The examiner related that according to the history provided by the Veteran during the VA examination, he began having lower back pain in 2005.  He also began having pain in his other joints, mainly the left hip, left knee, and left ankle, when he turned 40.  This leaves an approximately 10 to 11 year gap in time during which the Veteran was asymptomatic. The expectation would be that if the current conditions and complaints were due to injuries acquired in the service, the Veteran would have continued to have recurrent symptoms during that time period.  The medical records reviewed for the intervening time between 1994 and 2003, however, do not indicate continuity and recurrence of symptoms during that time period.  This correlates with the Veteran's history given during the examination, which indicates that he did not begin having symptoms in his spine or his joints until he turned age 40, which was 3 years prior to that time.  There was no mention of a left knee condition or injury in the Veteran's service treatment records or the separation physical.  Therefore, taking all of the factors described above into consideration, it was the examiner's opinion that it is less likely than not that the left hip, left knee, left ankle, and lumbar spine conditions first manifested in the service or are the result of injury or disease incurred or aggravated during active duty service from August 1990 through August 1994.  As indicated above, there was lack of continuity of symptoms or lack of evidence to indicate chronicity of the conditions from the time of the alleged injuries to the time of onset of the current symptomatology.

The Veteran underwent another VA examination with the same provider in June 2011.  The examiner recorded the same history that was provided during the April 2010 VA examination.  After performing a physical examination and reviewing the results of previous X-rays of the lumbar spine, left hip, left knee, and left ankle, the examiner provided diagnoses of degenerative disk disease of the lumbar spine, left ankle chronic strain, left hip chronic strain, and left knee chronic strain.  The examiner noted that she was asked to give an opinion as to whether the diagnosed conditions were caused or aggravated by the Veteran's service-connected pes planus disability.  The examiner explained that the pes planus was not of a severity in the Veteran so as to cause a gait disorder.  The Veteran did not demonstrate a gait disorder during the examination, and the medical record did not indicate that he had a past history of a significant gait disorder.  The examination of the feet during the examination did not indicate signs of abnormalities of weight bearing.  Therefore, the examiner found that there was no indication that the pes planus would have caused or aggravated the joint and spine conditions listed above.  Thus, in the examiner's opinion, it was less likely than not that the condition of the left hip, left ankle, left knee, or lumbar spine were caused or aggravated by the pes planus.  

In a July 2011 addendum to the June 2011 VA examination report, the examiner indicated that the claims file had been made available for her review and a review had been performed.  The opinion provided by the examiner in June 2011 remained unchanged after review of the claims file.  

Based on the totality of the evidence of record, the Board finds that the preponderance of the competent and probative evidence is against a finding of a nexus between the Veteran's currently claimed disabilities, including a hip disorder, diagnosed as left hip chronic strain, his low back disorder, diagnosed as degenerative disk disease of the lumbar spine, his left knee disorder, diagnosed as left knee chronic strain, and his left ankle disorder, diagnosed as left ankle chronic strain, and his active service, including any hip, back, left knee, and left ankle injuries that occurred therein, or his service-connected pes planus.  

Although the Veteran's STRs are unavailable, the Board as well as the VA examiners have accepted as true the Veteran's credible testimony that he sustained hip, back, left knee, and left ankle injuries during active service.  Thus, the dispositive issue on appeal concerns whether those injuries have caused the disabilities claimed or, alternatively, whether service-connected pes planus has caused or aggravated the disabilities claimed.

The Board finds that the most probative evidence concerning causation consists of the opinions of the April 2010 and June 2011 VA examiner.  This examiner opined that it is less likely than not that the currently diagnosed left hip, left knee, left ankle, and lumbar spine conditions first manifested in the service or are the result of injury or disease incurred or aggravated during service, and that it is less likely than not that the conditions of the left hip, left ankle, left knee, and lumbar spine were caused or aggravated by the pes planus.  The direct service incurrence theory was based upon acceptance of the Veteran's history of injury, post-injury symptomatology and functioning, and current physical findings.  The secondary service connection theory considered the history of severity for the Veteran's pes planus disability, including the presence or absence of a gait abnormality.  The Board finds that the VA examiner's opinions are persuasive as the examiner reviewed the claims file and provided an explanation for the opinions rendered.  

On the other hand, the only opinion supportive of the claims consists of the personal opinion of the Veteran.  His lay statements are competent evidence that he experienced left hip, low back, left knee, and left ankle pain during service and that he began experiencing left hip, low back, left knee, and left ankle pain again at approximately age 40.  Thus, he does not allege continuity of symptomatology.  See generally 38 C.F.R. § 3.303(b).  To the extent any of his statements can be construed as alleging recurrent and/or persistent symptoms since service, these statements would conflict with the statements provided to the VA examiner in April 2010.  The Board finds that the history provided to the VA examiner in April 2010 is the most credible history of record, as it was rendered in response to specific questions made by a VA examiner intended to determine the etiology of the disabilities in question.

With regard to the Veteran's personal etiology opinion, the Board places greater probative weight to the opinion of the VA examiner who has greater expertise and training than the Veteran in diagnosing the nature and etiology of orthopedic disorders.  

Moreover, there is no objective evidence of record reflecting that the Veteran had arthritis of the hip, low back, left knee, or left ankle within one year from the date of termination of active service.  Notably, the Veteran has not alleged having manifested arthritis within the first postservice year.  Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.  Accordingly, service connection is not warranted on a presumptive basis as a result of the Veteran's active service. 

For all the foregoing reasons, the claims for service connection for a hip disability, a low back disability, a left knee disability, and a left ankle disability, to include as secondary to a service-connected disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Entitlement to service connection for a hip disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is denied.


____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


